
	

114 S3262 IS: Illegal Synthetic Drug Safety Act of 2016
U.S. Senate
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3262
		IN THE SENATE OF THE UNITED STATES
		
			July 14, 2016
			Mr. Hoeven (for himself and Mr. Coons) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To treat all controlled substance analogues, other than chemical substances subject to the Toxic
			 Substances Control Act, as controlled substances in schedule I regardless
			 of whether they are intended for human consumption.
	
	
 1.Short titleThis Act may be cited as the Illegal Synthetic Drug Safety Act of 2016. 2.Treatment of controlled substance analogues Section 203 of the Controlled Substances Act (21 U.S.C. 813) is amended by striking shall, to the extent intended for human consumption, and inserting the following: that is not a chemical substance subject to the Toxic Substances Control Act (15 U.S.C. 2601 et seq.) shall.
		
